United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
`                IN THE UNITED STATES COURT OF APPEALS        February 23, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 04-50693
                          Conference Calendar



BILLY GEORGE WILLIAMS,

                                           Plaintiff-Appellant,

versus

SHELIA NORMAN; S. GILMORE,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 6:03-CV-104
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Billy George Williams, Texas state prisoner # 840708, has

filed a motion for leave to proceed in forma pauperis (IFP) upon

an appeal of the district court’s dismissal of his 42 U.S.C.

§ 1983 civil rights action.    By moving for IFP status, Williams

is challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50693
                                 -2-

     Williams has failed to challenge specifically the district

court’s ruling that he is not entitled to relief because his

claim is in the nature of habeas corpus.     See Heck v. Humphrey,

512 U.S. 477, 486-87 (1994).    Furthermore, Williams makes only a

conclusional denial concerning the district court’s holding that

his action is malicious.    Although this court liberally construes

pro se briefs, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972),

the court requires arguments to be briefed in order to be

preserved.   Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

Because Williams has failed to address these issues, concerning

grounds for the district court’s certification of the appeal as

frivolous, he has abandoned the issues on appeal.     See id.

     Therefore, Williams’s request for IFP status is DENIED, and

his appeal is DISMISSED as frivolous.      See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.   The dismissal of this appeal as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).

Williams therefore has two strikes under 28 U.S.C. § 1915(g),

including one based on the district court’s dismissal.     Williams

is warned that if he accumulates three strikes pursuant to

28 U.S.C. § 1915(g), he may not proceed IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING

ISSUED.